DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          ELEANOR H. BASS,
                              Appellant,

                                     v.

      YELLOW BOOK SALES & DISTRIBUTION COMPANY, INC.,
                         Appellee.

                               No. 4D16-2285

                           [October 12, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael L. Gates, Judge; L.T. Case No. 10-5713.

  Yanina Zilberman, Geoffrey E. Sherman, Jacquelyn Trask and Roy D.
Oppenheim of Oppenheim Pilelsky, P.A., Weston, for appellant.

   Patrick L. Kenney and John M. Mattox II of Shook, Hardy & Bacon
L.L.P., Kansas City, Missouri, and Stacey S. Fisher of Sprechman & Fisher,
P.A., Miami, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., MAY and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.